DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2 and 4-12 (renumbered as claims 1-11) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-2 and 4-12:
The closest prior art is Freudiger et al. (U.S. Patent Application Publication No. 20170124335 A1, hereinafter referred to as Freudiger), which teaches a method for processing big data, in which the method is performed in a data server having a communication unit, a processing unit, and a storage unit (see Freudiger para. 0028 and Fig. 2: the method of the invention is performed by a server computer having a network interface, a central processing unit (CPU), and storage) to anonymize personal information in the big data, the method comprising:
forming a synchronization dictionary by converting synchronization target personal identification attribute values of an original personal identification data set into surrogate values substituting for the attribute values (see Freudiger para. 0031 and Fig. 3: plaintext data values are mapped to encrypted ciphertext values; Note: Freudiger’s plaintext data values correspond to the claimed “personal identification attribute values” and Freudiger’s encrypted ciphertext values correspond to the claimed surrogate values);
forming a synchronization table having information on a starting value and an end value of each of groups (see Freudiger para. 0041-0042 and Fig. 7: the encrypted values are segmented into classes based on ranges of values) by grouping the values of the synchronization dictionary in a unit of at least one consecutive k (k>1) (see Freudiger para. 0042: segmentation into classes having k number of data values per class; in an illustrative example, k=2);
changing the personal identification attribute values of the original personal identification data set to correspond to section values of cells, respectively, so as to assign the changed value as a synchronization attribute value of an anonymous data set (see Freudiger para. 0035 and Figs. 4 and 7: “data values are grouped and a range of the values for each group is assigned to the data values within that group as anonymized values”).

Another prior art reference relied upon is Koike et al. (U.S. Patent Application Publication No. 20170177683 A1, hereinafter referred to as Koike), which teaches a cell sectionalization step of forming cell sections having information on a new starting value and a new end value by applying an error value (see Koike para. 0384-0385: addition/subtraction of a noise value to an encrypted attribute value; Note: Koike’s noise value corresponds to the claimed error value) to information on a starting value and an end value of each group (see Koike para. 0013: data values are grouped into groups; and see Koike para. 0352: each group has corresponding upper and lower limit values) of a synchronization table corresponding to a personal identification attribute value, for each of personal identification attribute values of an original personal identification data set (see Koike Figs. 3, 5, and 6: anonymization of personal identification attribute values by replacing original values with anonymized values).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
forming a synchronization dictionary by converting synchronization target personal identification attribute values of an original personal identification data set into surrogate values substituting for the attribute values;
forming a synchronization table having information on a starting value and an end value of each of groups by grouping the surrogate values of the synchronization dictionary in a unit of at least one consecutive k (k≥1);
performing cell sectionalization of forming cell sections having information on a new starting value and a new end value by applying an error value to the information on the starting value and the end value of each of the groups of the synchronization table corresponding to the respective personal identification attribute value, for each of the personal identification attribute values of the original personal identification data set; and
changing the personal identification attribute values of the original personal identification data set to correspond to section values of cells and assigning each of the changed attribute values as a synchronization attribute value of an anonymous data set,
wherein the cell sectionalization includes setting a first value, which is obtained by subtracting a first arbitrary error value between a minimum error value and a maximum error value from a minimum value in the respective group, as a start value of a cell, and setting a second value, which is obtained by adding a second arbitrary error value between the minimum error value and the maximum error value to a maximum value in the respective group, as an end value of the cell, for each of the groups of the synchronization table
(independent claim 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163